Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.
2. Claims 1-3 are amended. Claims 10, 16-36 are canceled. 
Claims 1-9, 11-15 are under consideration.

Claim Objections
3. (previous objection, maintained) Claims 2-9, 11-15 are objected to because of informalities.
It is noted applicant has not addressed the instant objection.
See the objection in the previous Office Action.
The objection is maintained for reasons of record.

Claim Rejections - 35 USC § 112 
4. (previous rejection, withdrawn) Claims 1-9, 11-15 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: the specification teaches that dengue fever envelope protein fusion loops were well known at the time of filing; applicants have depicted the location and conformation of fusion loop; claim 1 has been amended.
In view of applicant’s amendments, the rejection is withdrawn.

5. (previous rejection, withdrawn) Claim 11 was rejected under 35 U.S.C. 112(d) or pre-AJA 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant contends: the rejection is moot in view of the claim amendments.
In view of applicant’s amendments, the rejection is withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. (new rejection) Claims 1-9, 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 1-9, 11-15 as submitted 8/3/2022.
As to claim 1 amended to recite an “open loop”, it is noted that the instant specification does not expressly define the term “open loop”, and only refers to such a term in Figure 1 (p. 15 of the specification) appearing to show various non-closed, oriented peptides or polypeptides. As the specification does not provide an express definition for “open loop”, in view of Figure 1, it is not clear what the metes and bounds of the term are. As the Figure merely appears to show different oriented peptides or polypeptides, the term is interpreted to merely read upon “polypeptide”. Further, it is not clear if the peptide is or can or must be further attached at one or both ends or if the loop is just such a non-closed, oriented peptide or polypeptide.

Claim Rejections - 35 USC § 103
7. (previous rejection, withdrawn) Claims 1, 2, 8, 9 were rejected under 35 U.S.C. 103 as being unpatentable over Mond et al. (US20150174237)(cited in applicant’s IDS submitted 3/1/2021) in view of Fan et al. (WO2007035530A2; previously cited), Sagripanti et al. (U.S. Patent No. 7943148; previously cited) and Laing et al. (US20190300580; previously cited).
Applicant contends: Mond et al. fails to teach the presently claimed embodiments; Mond et al. fails to teach any vaccine peptide incorporating two conserved dengue antigenic envelope peptides, much less specifying their specific position within the vaccine peptide; Mond et al. fails to disclose SEQ ID NO: 1 or 2; Mond et al. fails to provide any guidance or suggestion to one of skill in the art to develop peptide as claimed; the majority of sequences in Mond et al. disclose portions of EBV genome; Mond et al. only shows data for EBV vaccines; applicants contemplate a peptide having multiple dengue conserved antigenic envelope peptides that are simultaneously accessible as antigens by being located in an open loop of the peptide; this configuration permits applicants to provide an surprising and unpredictable broad spectrum vaccine peptide; Fan et al. fails to disclose any vaccine peptide as claimed; Sagripanti et al. fails to disclose vaccine peptide as claimed; Laing et al. fails to disclose peptide as claimed; the combined teachings fail to teach the instant claim limitations or suggest or predict a reasonable expectation of success.
In view of applicant’s amendments, the rejection is withdrawn.

8. (previous rejection, withdrawn) Claim 3 was rejected under 35 U.S.C. 103 as being unpatentable over Mond et al. in view of Fan et al. and Sagripanti et al. and Laing et al. as applied to claims 1, 2, 8, 9 above, and further in view of Chen et al. (“Fusion Protein Linkers: Property, Design and Functionality,” Adv Drug Deliv Rev 65(10): 1357-1369 (2013); previously cited).
Applicant contends: Chen et al. fails to teach peptide as claimed.
In view of the withdrawal of the rejection over Mond et al. in view of Fan et al. and Sagripanti et al. and Laing et al. on which the instant rejection depends, the instant rejection is also withdrawn.

9. (previous rejection, withdrawn) Claims 4-7, 12-15 were rejected under 35 U.S.C. 103 as being unpatentable over Mond et al. in view of Fan et al. and Sagripanti et al. and Laing et al. as applied to claims 1, 2, 8, 9 above, and further in view of Williams et al. (US20180050084; previously cited).
In view of the withdrawal of the rejection over Mond et al. in view of Fan et al. and Sagripanti et al. and Laing et al. on which the instant rejection depends, the instant rejection is also withdrawn.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. (new rejection) Claims 1, 2, 3, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mond et al. (US20150174237)(cited in applicant’s IDS submitted 3/1/2021) in view of Fan et al. (WO2007035530A2; previously cited) and Sagripanti et al. (U.S. Patent No. 7943148; previously cited).
See claims 1, 2, 3, 8, 9 as submitted 8/3/2022.
See also the 35 U.S.C. 112(b) rejection above.
Mond et al. teaches: multimeric fusion protein vaccine (abstract); including fusion proteins comprising at least two antigens, separated by a linker sequence (interpreted as reading upon “attached” as recited in claim 1); creating multimers comprising two or more different antigens/proteins; inducing immune response (abstract); wherein viral antigens include those from dengue fever virus [0058]; wherein first and second antigens are dengue (claim 5 of Mond et al.); wherein linker joins the first antigen and second antigen (claim 1 of Mond et al.)(interpreted as bivalent vaccine peptide comprising a first dengue antigenic epitope; second dengue antigenic epitope; wherein first peptide is attached to said second antigenic epitope as recited in claim 1).
Mond et al. teaches wherein: linker includes SEQ ID NO: 3 (p. 26); wherein SEQ ID NO: 3 includes a plurality of glycines (interpreted as reading upon spacer as recited in claims 2, 3).
Mond et al. does not teach first conserved dengue antigenic envelope peptide; SEQ ID NO: 1; second conserved dengue antigenic envelope peptide; SEQ ID NO: 2.
Fan et al. teaches: envelope protein for use in vaccine in prevention of dengue (abstract); including SEQ ID NO: 15, which comprises peptide with 100% identity to instant SEQ ID NO: 1 (See Result 15 of STIC Sequence Search Result 20211028 _192107_us-16-612- 152-1.rag in SCORE)(wherein “is” is interpreted similar to “comprising” in an open-ended fashion (See MPEP 2111)). As claim 8 recites “wherein said first conserved dengue antigenic envelope protein is SEQ ID NO: 1”, such a peptide reads on peptide as recited in claim 1.
Sagripanti et al. teaches: peptide for use in vaccine (abstract); including peptide AZI104545, which comprises peptide with 100% identity to instant SEQ ID NO: 2 (See Result 10 of STIC Sequence Search Result 20211028_192107_us-16-612-152-2.rag in SCORE)(wherein “is” is interpreted similar to “comprising” in an open-ended fashion (See MPEP 2111)). As claim 9 recites “wherein said second conserved dengue antigenic envelope protein is SEQ ID NO: 2”, such a peptide reads on peptide as recited in claim 1.
One of ordinary skill in the art would have been motivated to use immunogens as taught by Fan et al., and Sagripanti et al. in the fusion peptide as taught by Mond et al. Mond et al. teaches use of dengue epitope and creating multimers comprising two or more different antigens/proteins for inducing immune response, and Fan et al. and Sagripanti et al., which also teach use of dengue immunogen for eliciting immune response, teaches such specific immunogens (See MPEP 2144.06: Substituting equivalents known for the same purpose; ... See MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness: I. EXEMPLARY RATIONALES: Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; ... (E) "Obvious to try" — choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; ... (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.). 
Further, in view of the instant claim language including reciting “formed by” (as recited in claim 1), such a recitation is interpreted as a product by process claim (See MPEP 2113: I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As Mond et al. in view of Fan et al. and Sagripanti et al. teach or suggest such a construct (see also the 35 U.S.C. 112(b) rejection above) comprising the claimed peptides, such a construct is considered to meet the instant claim limitations.
One of ordinary skill in the art would have had a reasonable expectation of success for using immunogens as taught by Fan et al. and Sagripanti et al. in the peptide as taught by Mond et al. There would have been a reasonable expectation of success given the underlying materials (dengue proteins as taught by Mond et al., Fan et al., Sagripanti et al.) and methods (eliciting immune response as taught by Mond et al., Fan et al., Sagripanti et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

			Response to Arguments
Turning to applicant’s arguments in view of some of the cited references, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, Mond et al. is cited for the reasons as teachings or suggestions as indicated above (multimeric fusion protein vaccine (abstract); including fusion proteins comprising at least two antigens, separated by a linker sequence (interpreted as reading upon “attached” as recited in claim 1); creating multimers comprising two or more different antigens/proteins; inducing immune response (abstract); wherein viral antigens include those from dengue fever virus [0058]; wherein first and second antigens are dengue (claim 5 of Mond et al.); wherein linker joins the first antigen and second antigen (claim 1 of Mond et al.)(interpreted as bivalent vaccine peptide comprising a first dengue antigenic epitope; second dengue antigenic epitope; wherein first peptide is attached to said second antigenic epitope as recited in claim 1)).
As to the teachings of Mond et al. and “only” showing data for EBV vaccines, it is asserted that the prior art is considered enabling absent evidence to the contrary (See MPEP 2121: I. PRIOR ART IS PRESUMED TO BE OPERABLE/ENABLING: When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012)). Further, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

11. (new rejection) Claims 4-7, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mond et al. in view of Fan et al. and Sagripanti et al. as applied to claims 1, 2, 3, 8, 9 above, and further in view of Williams et al. (US20180050084; previously cited).
See claims 4-7, 12-15 as submitted 8/3/2022.
See the teachings of Mond et al. in view of Fan et al. and Sagripanti et al. above. Further, it is noted Mond et al. already teaches or suggests: multimerizing antigens (abstract); formation of two or more different antigens/proteins (abstract); the benefits of larger multimers [0006]; creating multimers comprising two or more different antigens [0014]. 
Mond et al. does not teach further comprising a crosslinker; further comprising a hepatitis B virus epitope conjugated to said second dengue antigenic epitope with said crosslinker; further comprising a hepatitis B virus epitope attached to said first dengue antigenic epitope with said crosslinker; further comprising a first hepatitis B virus epitope conjugated to said first dengue antigenic epitope and a second hepatitis B virus epitope conjugated to said second dengue antigenic epitope with said crosslinker; wherein said crosslinker comprises an amine reactive group; wherein said crosslinker comprises a carboxyl reactive group; wherein crosslinker comprises a heterobifunctional crosslinker; wherein said heterobifunctional crosslinker comprises an amine reactive group and a carboxyl reactive group.
Williams et al. teaches: fusion proteins [0038]; use of linkers, including heterobifunctional cross linking [0046]; including use of amino- and carboxyl- groups for availability, ease of synthesis [0046]; use of amine-reactive groups (as recited in claims 4-7, 12-15).
One of ordinary skill in the art would have been motivated to use linker as taught by Williams et al. with the peptide as taught by Mond et al. in view of Fan et al. and Sagripanti et al. Mond et al. in view of Fan et al. and Sagripanti et al. teaches fusion proteins and use of linkers, and Williams et al., which also teaches fusion proteins and use of linkers, teaches such linkers known and used in the art (See MPEP 2144.06: Substituting equivalents known for the same purpose).
Further, as indicated above, Mond et al. already teaches or suggests: creating fusion proteins [0014]; as well multimers comprising two or more different antigens [0014]. Thus, the bivalent vaccine peptide is considered to be an obvious embodiment in view of the teachings of Mond et al. in view of Fan et al. and Sagripanti et al. and further in view of Williams et al. To reiterate, Mond et al. teaches or suggests creating fusion proteins, as well as multimer comprising two or more different antigens.
To reiterate, Mond et al. teaches or suggests creating fusion proteins, as well as multimer comprising two or more different antigens. Further, as to linking HBsAg to a first or second dengue epitope or both (as recited in claims 5-7), such embodiments are considered obvious to one of ordinary skill in the art in view of Mond et al. and Williams et al. (See also MPEP 2144.04: C.Changes in Sequence of Adding Ingredients: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Thus, one of ordinary skill in the art would have been motivated and had a reasonable expectation of success in arriving at the instantly claimed invention in view of the teachings of Mond et al. in view of Fan et al. and Sagripanti et al. in view of Williams et al.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
12. As indicated in Item #15 of the Final Action issued 5/12/2022, SEQ ID NO:4 is free of the prior art of record.
13. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648